NOTE: This order is nonprecedential.

                        Wntteb ~tate~ ([ourt of ~peaI~
                            for tbe jfel1eraI ([trrutt

                                  AVENTIS PHARMA S.A. AND
                                  SANOFI-AVENTIS u.s., LLC,
                                     Plaintiffs-Appellants,
                                                 v.
                                         HOSPIRA, INC.,
                                        Defendant-Appellee,
                                                and
                               APOTEX INC. AND APOTEX CORP.,
                                  Defendants-Cross Appellants.


                                          2011-1018, -1047


                         Appeals from the United States District Court for the
                      District of Delaware in consolidated case nos. 07-CV-0721
                      and 08-CV-0496, Chief Judge Gregory M. Sleet.


                                           ON MOTION


                                             ORDER
                          Aventis Pharma S.A. moves for an extension of time,
                      until January 25,2011 to file its opening brief.
                         Upon consideration thereof,




L.....___________ _
AVENTIS PHARMA   v. HOSPlRA                               2

      IT Is ORDERED THAT:
    The motions are granted. The briefing schedule is
further stayed, pending disposition of the motion to
dismiss the cross-appeal.

                               FOR THE COURT


      JAN 31 2011              /s/ Jan Horbaly
         Date                  Jan Horbaly
                               Clerk
cc: George F. Pappas, Esq.
    James F. Hurst, Esq.
    Richard T. Ruzich, Esq.                 r:ILIE!)
                                   u.s. COuRt OF APPEALS FOR
                                      THE FEDERP.t CIRCUIT
s20
                                        JAN 31 2011

                                         JAN P.DIlBALY
                                            CIS{